ORDER
PER CURIAM.
Respondent’s opposed “motion for summary denial of review petition” is construed as a motion to dismiss. Petitioners have failed to raise a colorable constitutional claim to invoke our jurisdiction over this petition for review. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001); see also Ramirez-Perez v. Ashcroft, 336 F.3d 1001 (9th Cir.2003). Accordingly, respondent’s motion to dismiss this petition is granted. See 8 U.S.C. § 1252(a)(2)(D); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
DISMISSED.